Serial Number: 16/383234     Attorney's Docket #: 176412.02
Filing Date: 4/12/2019;					
Applicant: Yasushi Akutsu 
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicant’s IDS filed 1/13/2021 has been acknowledged.
Claims 1-15 and 29 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.

Priority
This application is a continuation of U.S. patent application Ser. No. 15/988,065 filed May 24, 2018, now U.S. Patent # 10,304,796, which is a continuation of U.S. patent application Ser. No. 15/523,438 filed May 1, 2017, now U.S. Pat. No. 10,026,709 issued on Jul. 17, 2018, which is a National Stage Application of PCT Application No. PCT/JP2015/082221 filed Nov. 17, 2015, which claims priority to Japanese Patent Application No. JP2014-232934 filed Nov. 17, 2014.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 22, 30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato Kouichi (WO # 2014034741 A1).
In regards to claim 16, Sato Kouichi (figures 1a-4E) show an anisotropic electrically conductive film comprising: an electrically insulating adhesive base layer 8; and a plurality of electrically conductive particles 3 disposed in a plurality of electrically conductive particle groups (43 in figure 4A) on the electrically insulating adhesive base layer 8, wherein each electrically conductive particle groups (43 in figure 4A) is configured from three or more of the electrically conductive particles 3, and each of the electrically conductive particle groups (43 in figure 4A) is disposed in a lattice point region of a planar lattice pattern (see figure 3B; see paragraphs [0033]-[0057])   and the electrically conductive particles 3 in each electrically conductive particle group (43 in figure 4A) are regularly disposed within that electrically conductive particle group (43 in figure 4A).
In regards to claim 22, Sato Kouichi show wherein the electrically conductive particles 3 in each lattice point region (see figure 3B; see paragraphs [0033]-[0057]) are not in contact with each other.
In regards to claim 30, Sato Kouichi show a connecting structure having a terminal of a first electronic component and a terminal of a second electronic 
In regards to claim 32, Sato Kouichi show a method for producing a connecting structure comprising connecting a terminal of a first electronic component and a terminal of a second electronic component by the anisotropic electrically conductive film described in claim 16.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sato Kouichi (WO # 2014034741 A1).
In regards to claim 18, Sato Kouichi discloses wherein, for each electrically conductive particles group (43 in figure 4A), at least two sides of a polygonal shape including electrically conductive particles 3 in the electrically conductive particle group (43 in figure 4A), but fail to explicitly show that they are not parallel to a longitudinal direction of the film and a direction orthogonal thereto.  The effect that is actually fulfills in claim 18 is how to arrange the conductive particle group.  However, Sato Kouichio discloses that a group of conductive particles may be provided in a shape such as line shape, an island shape, a point shape, or the like (see paragraphs [0043] of the specifically), and if a person skilled in that art, the shape of the group for conductive particles 3 can be flexibly, set according to the actual necessity, for example, a triangle, a square, a polygon, a circle, or the like, so that at least two side of a polygonal shape made of conductive particles 3 are not parallel to the longitudinal direction of the anosotropic conductive film 8 and a direction perpendicular thereto is a normal selection that a person skilled in the art can perform according to the actual necessity.  
Therefore, it would be obvious to one of ordinary skill in the art to use Sato Kouichi’s structure to disclose the claim structure for the purpose of improving the electrical connection of fine pitch circuits and to improve the insulation between adjacent circuits.
In regards to claim 19, Sato Kouichi discloses wherein a number of electrically conductive particles within each electrically conductive particle group regularly changes among the electrically conductive particle groups by the effect that it actually fulfills in claim 18 is how to install the conductive particle group.  However, regularly changing 
Therefore, it would be obvious to one of ordinary skill in the art to use Sato Kouichi’s device for the purpose of improving the electrical connection of fine pitch circuits and to improve the insulation between adjacent circuits.
In regards to claim 20, Sato Kouichi discloses wherein a distance between the electrically conductive particles within each electrically conductive particle group regularly changes among the electrically conductive particle groups by the effect that it actually fulfills in claim 20 is how to install the conductive particle group.  However, regularly changing the angle with respect to the film longitudinal direction of a polygonal shape made of conductive particles in a group of conductive particles is a normal choice that can be performed by a person skilled in the art as actual needed. 
Therefore, it would be obvious to one of ordinary skill in the art to use Sato Kouichi’s device for the purpose of improving the electrical connection of fine pitch circuits and to improve the insulation between adjacent circuits.
In regards to claim 21, Sato Kouichi discloses an angle relative to a longitudinal direction of the film of each polygonal shape of a plurality of polygonal shapes, each of which includes electrically conductive particles of a respectively electrically conductive particle group, regularly changes with respect to adjacent electrically conductive particle groups.   The effect that it actually fulfills in claim 21 is how to install the conductive particle group.  However, regularly changing the angle with respect to the film longitudinal direction of a polygonal shape made of conductive particles in a group od conductive particles is a normal choice that can be performed by a person skilled in the art as actual needs. 
Therefore, it would be obvious to one of ordinary skill in the art to use Sato Kouichi’s device for the purpose of improving the electrical connection of fine pitch circuits and to improve the insulation between adjacent circuits.

s 17, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sato Kouichi (WO # 2014034741 A1) in view of Yamada Hiroshi et al. (JP # 2003286457A).
Sato Kouichi show the features of the claimed invention as detailed above, but fail to explicitly further comprising an electrically insulating adhesive cover layer.
Yamada Hiroshi et al. is cited for showing anisotropic conductive adhesive sheets.  The reference discloses an anisotropic conductive film in which an insulating core film 1 and an insulating adhesive layer 3 are laminated, and conductive particle 4 are arranged in the vicinity of an interface wherein the core film 1 and the adhesive layer 3 are in contact with each other (see paragraphs [0019]-[0022] and [0031]-[0036]) in figure 1).  Specifically, Yamada Hiroshi et al. (figure 1) discloses an electrically insulating adhesive cover layer 3 (see paragraphs [0019]-[0022] and [0031]-[0036]) in figure 1) for the purpose of providing a conductive adhesive sheet in which conductive particulates are regularly and densely arranged in the sheet surface and having anisotropy.
Therefore, it would be obvious to one of ordinary skill in the art to use Yamada Hiroshi et al.’s adhesive layer for covering to modify Sato Kouichi’s layer for the purpose of providing a conductive adhesive sheet in which conductive particulates are regularly and densely arranged in the sheet surface and having anisotropy.

Allowable Subject Matter
Claims 23-28 and 34-37 are allowed.
REASON FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	As to independent claim 23, the prior art of record fails to show the combination recited in any of the claims.  In particular, the prior art of record fails to show or collectively teach the electrically insulating adhesive base layer contains an electrically insulating filler.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








3/6/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826